     Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 1 of 11




                            Law Offices of Jacob Aronauer
                                  225 Broadway, Suite 307
                                New York, New York 10007
                                       (212) 323-6e80
                                jaronater@aronauerlaw.com

February 20,2019

Via ECF
Hon. Edgardo Ramos
40 Foley Square
New York, New York 10007

Re      Armijos et al. v. Senator Construction Group, Inc. et al.
        l8-cv-02779 (ER)

Dear Hon. Ramos:

         This office represents Plaintiffs in the above captioned matter. I write to request a
pre-motion conference pursuant to Local Rule 37.2 to make a motion for sanctions. We
seek reasonable expenses, including attomey's fees and court report fees caused by
Defendants' failure to appear for their rule 30(b)(6) deposition. We also seek attorney's
fees with respect to the instant letter motion. For the reasons set forth in this pre-motion
letter, sanctions are appropriate for Defendants as well as their attomey, M. Salman
Ravala of Criscione Ravala LLP.

Relevant Facts

         This is a wage and hour lawsuit brought on behalf of nine separate Plaintiffs who
worked for Defendants. Currently, there are at least two other wage and lawsuit pending
against Defendants, who operate a construction businesses. The first lawsuit is Encalada
et al. v. Senator Construction Corporation et al., I8-cv-03727 (ER) (RWL). Encalada
has been combined with this matter for discovery purposes. The third case is in the
Eastern District of New York, De La Torre Cepeda et al. v. Senator Construction Group
Inc. et al.,l8-cv-01045 (SJ) (JO). In these two cases Defendants are represented by Mr.
Ravala.

       Defendants have treated discovery in this case as an optional activity. On
December 7, 2018, this office sent Defendants paper discovery requests along with a
Rule 30(b)(6) deposition notice. Defendants did not respond to the paper discovery
requests. As a result, I had to make multiple follow ups with Mr. Ravala to ensure that
Defendants responded to Plaintiffs' paper discovery demands.
     Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 2 of 11




        Mr. Ravala and I agreed to have the Rule 30(bX6) deposition on February 20,
2019. A copy of the letter Mr. Ravala confirming the deposition date is annexed hereto
as Exhibit A. Over the past three days I have spent a significant amount of time
preparing for the deposition as there are nine Plaintiffs.

       Yesterday I also had to spend significant time e-mailing and calling Mr. Ravala to
confirm today's deposition. I again called Mr. Ravala this morning to confirm. Copies of
my e-mails to Mr. Ravala are annexed hereto as Exhibit B. In addition, when Mr. Ravala
refused to respond to me, I resorted to calling Mr. Ravala's partner, Mr. Criscione. Mr.
Criscione, though, could not explain why Mr. Ravala was not responding to me.
Ultimately, I never received a response from Mr. Ravala-both before and after the
scheduled deposition.

        I find it unprofessional on the part of Mr. Ravala that he found time to file a
motion to withdraw but couldn't spend the energy to write back to me seeking to adjourn
the deposition. I recognize, as Mr. Ravala has filed a motion to withdraw, that sometimes
lawyers have difficult clients. That is no excuse, though, for Mr. Ravala to "ghost"
(ignore) this office.

         Today the stenographer arrived at my office for the deposition ( will timely
provide the Court with a copy of the deposition transcript as soon as it is received by this
office). As stated earlier, Defendants did not attend the scheduled deposition. As a result,
I sent the stenographer home at approximately 10:15 am. At 11 am Atique Rehman, the
owner of Senator Construction, and his manager Atif Rafiq arrived at my office. They
informed me that last night they were told by their lawyer to go to my office at I I am to
discuss settlement with this office. They further informed me that Mr. Ravala was no
longer representing them and that they were going to obtain new lawyers. This was the
first time my office had been apprised of these developments.

        Rule 37 provides the Court to power sanctions when a party fails to appear for
that deposition. Pursuant to this Rule, a court may award a variety of sanctions but
"musf' require the recalcitrant party or its attorneys or both "to pay the reasonable
expenses, including attorney's fees, caused by the failure, unless the failure was
substantially justified or other circumstances make an award of expenses unjust." Fed. R.
Civ. P. 37(dX3). Furthermore, "[a] failure described in Rule 37(dX1XA) is not excused
on the ground that the discovery sought was objectionable, unless the party failing to act
has a pending motion for a protective order under Rule 26(c)." Fed. R. Civ. P. 37(d)(2).

        Defendants did not file a motion for a protective order. Moreover, "it is well
established...that aparty applying for sanctions under Rule 37(b) is not required to prove
that the party who failed to attend the deposition acted in bad faith." John Wiley & Sons,
inc. v Book Dog Books, LLC,2014 U.S. Dist. LEXIS 358543, at**12 (S.D.N.Y. Mar. 18,
20154) (Gorenstein , J.) (citing Blauinsel Stfung v. Sumitomo Corp., 2001) ("[A] finding
of bad faith is not a prerequisite to the imposition of sanctions under Rule 37(d).")).
Rather, it is suffrcient here that Plaintiffs have shown that Defendants improperly refused
to appear for their deposition and caused Plaintiffs to incur unnecessary expenses.


                                             2
    Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 3 of 11




Accordingly, Plaintiffs are entitled   to an award of reasonable expenses, including
attorney's fees and court report fees, caused by Defendants' failure to attend their Rule
30(bX6) deposition.

       Plaintiffs are also "entitled to be compensated for their fees in making the instant
motion." Id. at **18-19 (awarding attomey's fees for the time spent drafting a motion for
sanctions) (citing Sterling Promotional Corp. v. Gen. Acc. Ins. Co. of N.Y., 212 F.R.D.
464, 470 (S.D.N.Y. 2003) (when plaintiff failed to attend his deposition, defendants were
awarded attorney's fees for attorney's time spent responding to plaintiffs improper
discovery conduct); Creative Res. Grp. of N.Y., Inc. v. Creative Res. Grp., Inc., 212
F.R.D. 94, 104 (E.D.N.Y. 2002) ("[T]he court finds that the plaintiff is entitled to fees
and costs related to the motions to compel and the motions for sanctions.").




                                                     Respectfully

                                                    /s Jacob Aronauer
                                                    Jacob Aronauer
                                                    Attorneyfor Plaintffi




                                            J
Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 4 of 11




                         EXHIBIT A
        Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 5 of 11
                                                                                                           fl-NNNFPS
                                                                                                           EIIItrNT


CRISCIONE RnvnIA, LLP
                               /tTTORNEYS                    AT      T./tlr/

                                             MATLTNG ADDRESS: 250 PAPJ( AvEuue | 7'n Floon I NEw YoRK, NEw YoRK 10177
                                       2001 RourE 46 | SurrE 3 10 l PARSrppANy, NEw JERSEY 07054 ("ByA?porNrMENr ONLY")
                      I 10 EAsr BRoWARD BoULEVARDI SurrE 1700 | Fr. LAUDERDALE, FLoRTDA 33301 ("By Appon{rMENr ONLY")
                                                                         TELEPHoNE (800) 583-1780 I FAcsrMrLE (800) 583-1787

                                                                                                    M. SALMAN RAVALA, ESQ.O
                                                                                                     0 LTCENSED rN NEw YoRK
                                                                     DTRECT: 1.212.920.7 142   x. 502 | SRAVALA@LAWCRr. coM


                                                    January 29,2019

Via Electronic Mail
Jacob Aronauer, Esq.
Law Offices of Jacob Aronauer
225 Broadway, 3'd Floor
New York, NY 10007

      Re:        Armijos et. al. v. Senstor Construction Group, Inc. et. al.
      Case #:    1:18-CV-02779-ER

Dear Mr. Aronauer:

       We are in receipt of your Notice of Deposition pursuant to Federal Rule of Civil
Procedure 30 (bX6). All corporate defendants designate Mr. Muhammad Usman as their
corporate representative to testifu to the topics outlined in your Notice of Deposition.

        I look forward to seeing you at the deposition on February 20,2019. As always, please
feel free to contact me if you have any questions or would like to discuss.

                                                              Thank you,

                                                             /s/ M. Salman Ravala
                                                             M. Salman Ravala, Esq.
                                                             Criscione Ravala, LLP




                                     NEWYoRK I NEWJERSEY I FLoRTDA
                                         WWW.LAWCRT.COM
Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 6 of 11




                         EXHIBIT B
                           Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 7 of 11
 The Law Off ices of Jacob Aronauer Mail - Armijos v. Senator, 18 cv 2779
                                                    ER                                                                                                    2l2Ol1S,2:06 PM




  CM,, il
    uyt   i*rrglc
                                                                                     :.'.:i,.t::::j::::rt':i   ...iiti'itir;:::all'ii.,ii!i,::::.,::it,,r':,;i:r,.e;i.,t-|i.,




  Armijos v. Senator, 18 cv 2779 ER
  Jacob  A ronauer <jaronaue r@aronauerlaw. com>                                                                   Tue, Feb 19, 2019 at                       11   :28 AM
  To: "M. Salman Ravala, Esq." <sravala@lawcrt.com>

     I'm really really really trying to get in touch with you.



    Jacob Aronauer, Esq.
    The Law Offices of Jacob Aronauer
    225 Broadway, 3rd Floor
    New York, New York 10007
    (P) (212) 323-6e80
    (F) (212) 233-e238

    To ensure compliance with requirements imposed by the lRS, we inform you that any U.S.
    federal tax advice contained in this document (including any attachments) is not intended or
    written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the
    lnternal Revenue Code or (ii) promoting, marketing or recommending to another party any
    transaction or matter addressed herein.

    This email may contain confidential and privileged material for the sole use of the intended
    recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. lf you are
    not the intended recipient (or authorized to receive for the recipient), please contact the sender
    by reply email and delete all copies of this message.

    To reply to our email administrator directly, please send an email
    to jaronauer@aronauerlaw. com.

    The Law Office of Jacob Aronauer

    On Tue, Nov 6, 2018 at 4:05 PM M. Salman Ravala, Esq. <sravala@lawcrt.com> wrote:
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=b1e83d1fef&view=pt&search=...-a%3Ar-5096564375683980108&simpl=msg-a%3Ar-5096564375683980108                                    Page   1of   1
                           Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 8 of 11
The Law Offices of Jacob Aronauer Mail - Armijos v. Senator, 18 cv 2779
                                                    ER                                                                                                2l2Al1S,2:O7 PM




  CMt,il
   uytinrr.qlc
                                                                                   : I ,.i J:.;:::ir !!:-.r ::i.'rr:ri:.!ii::tl"{it_i;iar:i:,i:ail:l:ii:.!!d.:_:i:lil:




 Armijos v. Senator,lS cv 2779 ER
 Jacob Aronauer <jaronauer@aronauerlaw. com>                                                                          Tue, Feb 19,2019 at 1:10 PM
 To: "M. Salman Ravala, Esq." <sravala@lawcrt.com>

    I reached my limit.

    I am calling    the Court at 3 if I don't hear back from you



    Jacob Aronauer, Esq.
    The Law Offices of Jacob Aronauer
    225 Broadway, 3rd Floor
    New York, New York 10007
    (P) (212) 323-6e80
    (F) (212\ 233-e238

    To ensure compliance with requirements imposed by the lRS, we inform you that any U.S.
    federal tax advice contained in this document (including any attachments) is not intended or
    written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the
    Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
    transaction or matter addressed herein.

    This email may contain confidential and privileged material for the sole use of the intended
    recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. lf you are
    not the intended recipient (or authorized to receive for the recipient), please contact the sender
    by reply email and delete all copies of this message.

   To reply to our email administrator directly, please send an email
   to jaronau er @aronauerlaw. com.

   The Law Office of Jacob Aronauer

    lQuoted text hiddenl




https://mail.google.com/mail/ui0?ik=b1e83d1fef&view=pt&search=a...sg-a%3At54772547173929217S4&simpl=msg-a%3Ar5477254717392921754                             Page   1of   1
                           Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 9 of 11
The Law Offices of Jacob Aronauer Mail - Armijos v. Senator, 18 cv 2779
                                                    ER                                                                                                        2l2Ol1S,2t07 PM




  CMi, il
    alt itxr"qlc
                                                                                  ::i,-J.i...i,:'i::.!::.ii...i ..;,.:r..!iii.:i!i:ji'iij,ii:!i.:jiii.t,..,i'il.*i#.t':,t.:,i:i.,




  Armijos v. Senator,lS cv 2779 ER
  Jacob Aronauer <jaronauer@aronauerlaw. com>                                                                             Tue, Feb 19,2019 at 3:10 PM
  To: "M. Salman Ravala, Esq." <sravala@lawcrt.com>

    I am not calling the Court.

    lwillsee you tomorrow.

    The lack of professionalism is staggering,



    Jacob Aronauer, Esq.
    The Law Offices of Jacob Aronauer
    225 Broadway, 3rd Floor
    New York, New York 10007
    (P) (212) 323-6e80
    (F) (212',) 233-9238

    To ensure compliance with requirements imposed by the lRS, we inform you that any U.S.
    federal tax advice contained in this document (including any attachments) is not intended or
    written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the
    lnternal Revenue Code or (ii) promoting, marketing or recommending to another party any
    transaction or matter addressed herein.

    This email may contain confidential and privileged material for the sole use of the intended
    recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. lf you are
    not the intended recipient (or authorized to receive for the recipient), please contact the sender
    by reply email and delete all copies of this message.

   To reply to our email administrator directly, please send an email
   to jaronauer@aronauerlaw. com.

    The Law Office of Jacob Aronauer

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=b1e83d1fef&view=pt&search=a...sg-a%3A16053979784189812759&simpl=msg-a%3A16053979784189812759                                      Page 1 of     1
                           Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 10 of 11
 The Law Offices of Jacob Aronauer Mail - Armijos v. Senator, 18 cv 2779
                                                    ER                                                                            2120119,2'.O7 PM




  GM ,rl il
    uytirxrgllc


  Armijos v. Senator, 18 cv 2779 ER
  Jacob Aronauer <jaronauer@aronauerlaw.com>                                                              Tue, Feb 19,2019 at7:22PM
  To: "M. Salman Ravala, Esq." <sravala@lawcrt.com>

     Again, it is really really rude that you have not responded




    Jacob Aronauer, Esq.
    The Law Offices of Jacob Aronauer
    225 Broadway, 3rd Floor
    New York, New York 10007
    (P) (212) 323-6e80
    (F) (212) 233-e238

    To ensure compliance with requirements imposed by the lRS, we inform you that any U.S.
    federal tax advice contained in this document (including any attachments) is not intended or
    written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the
    lnternal Revenue Code or (ii) promoting, marketing or recommending to another party any
    transaction or matter addressed herein.

    This email may contain confidential and privileged material for the sole use of the intended
    recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. lf you are
    not the intended recipient (or authorized to receive for the recipient), please contact the sender
    by reply email and delete all copies of this message.

    To reply to our email administrator directly, please send an email
    to jarona uer@aronauerlaw com.

    The Law Office of Jacob Aronauer

    [Quoted text hidden]




https://mail.google.com/mail/u/O?ik=ble83d1fef&view=pt&search=...s9-a%3At7772444990305480334&simpl=msg-a%3A17772444990305480334        Page   1of   1
                         Case 1:18-cv-02779-RWL Document 26 Filed 02/20/19 Page 11 of 11
The Law Offices of Jacob Aronauer Mail - Armijos                                                                                                                    2120119,2:06 PM




  GM il
    uy(itxgle
                                                                                  .i.,1r;,:ri,:'i,!-r.1:1..1:ir.l'.:i,i.1:'tiili:,!t.ll:l!',:'iJil:'ili::,:lll,li'i..i'*,,"i..r-.-;'i,




  Armijos
  ; i::! l::: ';:i-::'



  Jacob Aronauer <jaronauer@aronauerlaw.com>                                                                                Wed, Feb 20,2019 at 9:21 AM
  To: "M. Salman Ravala, Esq." <sravala@lawcrt.com>

     Once again I am trying to get in touch with you. The deposition is set for 10




     Jacob Aronauer, Esq.
     The Law Offices of Jacob Aronauer
     225 Broadway, 3rd Floor
     New York, New York 10007
     (P) (212) 323-6e80
     (F) (212) 233-e238

    To ensure compliance with requirements imposed by the lRS, we inform you that any U.S.
    federal tax advice contained in this document (including any attachments) is not intended or
    written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the
    lnternal Revenue Code or (ii) promoting, marketing or recommending to another party any
    transaction or matter addressed herein.

    This email may contain confidential and privileged material for the sole use of the intended
    recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. lf you are
    not the intended recipient (or authorized to receive for the recipient), please contact the sender
    by reply email and delete all copies of this message.

    To reply to our email administrator directly, please send an email
    to jaronauer@aronauerlaw. com.

    The Law Office of Jacob Aronauer




https://mail.google.com/maiUu/O?ik=b'leS3dlfef&view=pt&search=a...d-a%3A16159386766804701030&simpl=msg-a%3Ar-7598402111233288860                                             Page 1 of   1
